Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
Claim 7, 15, 18 are objected to because of the following informalities:  acronym EEPROM needs to be written out in the claims.  Appropriate correction is required.

Allowable Subject Matter
4.	Claims 14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  (Fig. 6B) The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the connector block at the proximal end of the suction lumen providing the first coupling feature in concatenation with the other elements of the independent and dependent claims.  Claims 15, 18 are objected to based on their dependence on allowable subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2007/0208252) in view of Wendlandt (US 6,728,565).
Makower discloses: 
An instrument (Fig. 16-17), comprising:(a) a proximal end (PE); (b) a distal end (DE), wherein the distal end is configured to be positioned within or adjacent to an anatomical passageway of a patient; (c) lumen 12 extending between the proximal and distal ends; (d) a navigation sensor 16 disposed along a portion of the 
Makower discloses the invention as substantially claimed but does not directly disclose the lumen being a suction lumen.  Makower does disclose that this connector assembly 400 may be used in connection with any sensor equipped devices [0124].  Wendlandt, in the analogous art, teaches a suction catheter 190 (Fig. 1) with electrical sensors 110 connected by a sensor line 195 to a communication cable 130.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumen of Makower with the suction lumen as taught by Wendlandt as a modification to the connector assembly of any sensor equipped device as taught by Makower [0124].
Claim 16: Makower/Wendlandt further discloses a body (180 Wendlandt) wherein the proximal end is coupled with a suction source (160 Wendlandt), and a distal end is releasably coupled with a suction lumen 190.  This body 180 is to replace the handle of Makower 408 in Fig. 16.  The first electrical connector (402 Makower) at the distal end of the body, the first electrical connector releasably coupled 404 to a second electrical connector 406 of the attachable member.
	Claim 19 is similarly rejected as above.
Claim 2. comprising a suction tube, wherein the suction tube defines the suction lumen. (Wendlandt)
Claim 3. the navigation sensor (16 of Makower) is disposed at the distal end.

Claim 6. further comprising an electrical connector 14 disposed at the proximal end, wherein the electrical connector is electrically coupled with the navigation sensor.
Claim 7. further comprising an EEPROM, wherein the EEPROM is operable to store data relating to the suction instrument. [0124]Makower
Claim 8. a connector block 408 (Makower, Fig. 16) disposed at the proximal end, wherein the suction lumen extends distally relative to the connector block.
Claim 9. the coupling feature comprises at least one of a projection or a recess provided by the connector block. (where 12 inserts into PE, Makower, Fig. 16)
Claim 10. the coupling feature comprises a first coupling feature, wherein the suction instrument further comprises a body having a second coupling feature configured to releasably engage the first coupling feature to thereby releasably couple the suction lumen with the body. (where 12 inserts into PE, Makower, Fig. 16)
Claim 11. the body includes a passageway having a proximal end configured to fluidly couple with a suction source (Wendlandt), and a distal end configured to fluidly couple with the suction lumen when the first coupling feature is engaged with the second coupling feature. 
Claim 12. the body includes a vent opening that fluidly communicates with the passageway and the suction lumen, wherein the vent opening is configured to 
Claim 13. (a) a first electrical connector 402 disposed at a proximal end of the suction lumen, wherein the first electrical connector is electrically coupled with the navigation sensor 16, and (b) a second electrical connector 404 disposed at a distal end of the body, wherein the second electrical connector is configured to communicate with a processor 406, wherein the first and second electrical connectors are configured to electrical couple together when the suction lumen is coupled with the body to thereby transmit the electrical signal from the navigation sensor to the processor. (Fig. 16 Makower)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEANNA K HALL/Primary Examiner, Art Unit 3783